Exhibit 10.1 EXCLUSIVE DISTRIBUTORSHIP, MANUFACTURING AND SUPPLY AGREEMENT THIS EXCLUSIVE DISTRIBUTORSHIP, MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”) is made and entered into as of October 29, 2007 (the “Effective Date”) by and between ARIZONA EMERGENCY PRODUCTS, INC., an Arizona corporation (“AEP”), RAPID RESPONSE VEHICLES, L.L.C., an Arizona limited liability company (“RRV”), RHINO OUTDOOR INTERNATIONAL, INC., a Nevada corporation (“ROI”), and RHINO OFF-ROAD INDUSTRIES, INC., a Nevada corporation (“RHINO”). All of the above persons are sometimes referred to herein as the “Parties” (as the context may require) or, individually (as the context may require), to a “Party.” All of the Parties’ respective addresses for their principal places of business for notice and other purposes are set forth next to their respective signatures on the signature page of this Agreement. RECITALS. 1. WHEREAS, Michael Chamberlain owns and controls Arizona Emergency Products, Inc., an Arizona corporation (“AEP”), his Affiliate company; 2. WHEREAS, AEP engages in the business of designing, engineering, manufacturing, fabricating, assembling and/or installing various ‘after market’ accessories and devices on emergency and public safety vehicles used by various police, fire, sheriffs’, rescue, homeland security and other governmental ‘first responder’ emergency agencies and departments (the “First Responders”), including, without limitation, emergency equipment mounts, gun mounts, emergency lights, Global Positioning System [“GPS”] devices, sirens, etc. (the “Accessories”); 3. WHEREAS, AEP has developed substantial name recognition in the United States with various “First Responder” governmental departments and agencies generally, and in the law enforcement community specifically; 4. WHEREAS, AEP commands a substantial market share in the United States for the ‘after market’ post-manufacture design, engineering, manufacture, fabrication, assembly and/or installation of Accessories on such First Responder emergency vehicles; 5. WHEREAS, Michael Chamberlain recognized the market and need for such First Responders to have ‘rough terrain, rapid response emergency vehicles’ (“RT/RREVs”) to permit and allow such First Responders to have motorized vehicle access to otherwise unnavigable, remote and desolate geographical areas to perform their respective governmental services; 6. WHEREAS, Michael Chamberlain owns, controls and formed RAPID RESPONSE VEHICLES, L.L.C., an Arizona limited liability company (“RRV”), another of his Affiliate companies, as a new business entity for the purpose of designing, engineering, manufacturing, fabricating, assembling, developing, marketing and and/or distributing RT/RREVs to First Responders in North America; 7. WHEREAS, Rhino Outdoor International, Inc. (“ROI”) is a publicly traded company (Stock Symbol ‘RHOI’) that owns, operates and controls various outdoor activity based businesses; 1 8. WHEREAS, in June 2006 ROI completed acquisition of (and now owns, operates and/or controls as an Affiliate) Rhino Off-Road Industries, Inc. (“RHINO”), which engages in the business of designing, engineering, manufacturing, fabricating and assembling extreme terrain off-road vehicles for consumers, hobbyists and off-road enthusiasts and dealers; 9. WHEREAS, RHINO is the designer, inventor and manufacturer of the Rhino Off-Road ‘Rough Terrain Vehicle,’ an off-road vehicle that offers a high level of safety and rideability in a production performance rough terrain vehicle that essentially combines the features of an ‘ATV’ and a ‘Monster Truck’ for consumers, hobbyists and off-road enthusiasts; 10. WHEREAS, ROI’s and RHINO’s experienced management and design professionals are committed to providing affordable, innovative, and safe performance products and rough terrain vehicle with the highest quality customer service; 11. WHEREAS, during 2007 AEP, RHINO and their management and design professionals (including, among others, Michael Chamberlain, AEP’s President, and Howard Pearl, RHINO’s President) jointly financed, designed, invented, tested and developed a prototype RT/RREV (the “Prototype RT/RREV”) for use by First Responders by contributing their collective expertise in vehicle design, First Responder Vehicles and/or rough terrain vehicles; 12. WHEREAS, RRV and RHINO desire to enter into an exclusive distributorship, manufacture and supply agreement whereby RRV would promote, market, advertise, deal and distribute RT/RREVs exclusively to First Responders; and RHINO would manufacture, fabricate, assemble and sell RT/RREVs on an exclusive basis only to or for RRV – all upon and subject to all the terms, covenants and conditions set forth in this Agreement; 13. WHEREAS, RRV is entering into this Agreement for the purpose of assuring a prompt and regular source of the RT/RREVs, which RRV intends to enhance and improve with post-manufacture and aftermarket Accessories of the type also provided by AEP to First Responders; and 14. WHEREAS, RHINO acknowledges that during the term of this Agreement, RRV will be relying upon RHINO’s ability to manufacture and deliver the RT/RREVs in the time and manner provided for herein, so that RRV will have RT/RREVs in the quantities necessary to fill all orders which RRV may obtain from its customers. NOW, THEREFORE, in consideration of the foregoing Recitals and the terms, covenants and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: AGREEMENT. 1. DEFINITIONS. In addition to the terms defined elsewhere parenthetically in this Agreement, the following words and expressions shall have the meanings set forth below: 1.1. “Affiliate” or “Affiliates” shall mean any or all natural persons (including Michael Chamberlain, Howard Pearl and/or Walt Tatum) and/or other business entities of any kind or nature whatsoever controlled by, under common control with or controlling any Party to this Agreement. 2 1.2. “CARB” means both the California Department of Consumer Affairs Bureau of Automotive Repair and/or the California Research Bureau (as applicable). 1.3. “Confidential Information” means, except as otherwise provided herein, any and all of a Party’s and/or the Parties’ information, data, designs, concepts, ideas, processes, methods, techniques, specifications, formulas, compositions, know-how, trade secrets, and improvements of a confidential or proprietary nature, identified as such in writing before disclosure by any Party to any other Party, including any and all trade secrets (e.g., customers and customer lists) and trade secret rights arising under the common law, United States federal law and/or the laws of the State of Arizona. As used herein, “Confidential Information” shall not include information a Party can demonstrate through its records: 1.3 (a) was or became public knowledge through no fault of that Party; 1.3 (b) was known to the Party without restriction prior to the date of disclosure and such knowledge was not obtained from the other Party; 1.3 (c) was disclosed to the party without restriction by a third party who had a lawful right to disclose it; or 1.3 (d) was developed by the Party independently and without benefit of or access to the Confidential Information of the other Party. 1.4. “Contract Documents” means, collectively, this Agreement (with attached Exhibits), Purchase Orders (defined below) placed in accordance with this Agreement, and the Specifications (defined below). 1.5. “EPA” means the Environmental Protection Agency of United States government and any substantial equivalent of any country, state, county, municipality, city or other governing authority having jurisdiction over environmental quality or affairs within the Territory. 1.6. “Forecast” means a rolling, non-binding forecast, prepared monthly, of the quantities of the number of RT/RREVs that RRV expects to purchase during the next succeeding six (6) months, indicating expected purchases of RT/RREVs expressed in terms of RT/RREVs per month. 1.7. “Governmental Agency” means any First Responders and/or other agencies of any Sovereign, Federal, State or local government anywhere in the world, including any of the countries thereof. 1.8. “Intellectual Property Rights” means: (i) all patent rights and all right, title and interest in and to all letters patent and applications for letters patent, and all other government issued or granted indicia of invention ownership including any reissue, division, continuation or continuation-in-part applications; (ii) all copyrights and all other literary property and works of authorship and author rights, and all right, title and interest in and to all copyrights, and copyrighted interests; (iii) all trademarks, trade names, service marks and logos, and all rights, title and interest in and to all applications, certifications and registrations therefore; (iv) all mask work rights; (v) all licenses or license rights; and (vi) all rights, title and interest in and to all trade secrets and trade secret rights arising under the common law, United States federal law and/or the laws of the State of Nevada. 3 1.9. “Related Persons” or “Related Person” means any Affiliate, officer, director, shareholder, manager, member, partner, employee of any Party and/or such person’s spouse, heirs, successors and assigns. 1.10. “RT/RREV” or “RT/RREVs” means the ‘rough terrain, rapid response emergency vehicle(s)’ described in the Exhibit A “Specifications” 1.11. “Specifications” means the specifications set forth in Exhibit A hereto, which the Parties jointly developed together. 1.12. “Purchase Order” means the form of purchase order set forth in Exhibit B hereto, which is to be placed from time to time by RRV with RHINO pursuant to this Agreement. 1.13. “Term” means the period of time beginning on the Effective Date first written above and ending upon December 31, 2008; provided, however, that the Term shall be extended automatically for additional, successive, consecutive Terms of one (1) year beginning on January 1st and ending on December 31st of each additional, successive, consecutive year thereafter unless RHINO or RRV delivers written notice to the other at least sixty (60) but no more than one hundred and twenty (120) days prior to the end of the then existing Term of such Party’s desire to terminate the Agreement as of the end of the then-existing Term. 1.14. “Territory” means the United States of America and Canada, each and every one of the states of the United States of America and each and every one of the provinces of Canada, and each and every county, city, town, municipality or other component governmental entity (however designated, whether incorporated or unincorporated) within any of the above. 2. EXCLUSIVE DISTRIBUTORSHIP. 2.1. Exclusive Distributorship. RHINO hereby appoints RRV, on an exclusive basis, as its sole and exclusive distributor for the sale, lease and/or other transfer for consideration of any RT/RREV(s) to any Governmental Agency within the Territory during the Term of this Agreement (as the same may be extended from time to time). RHINO surrenders any right to sell RT/RREVs to any Governmental Agency within the Territory during the Term of this Agreement (as the same may be extended from time to time). 2.2. Non-Exclusive Distributorship. In addition to the Exclusive Distributorship Territory granted in the immediately preceding subsection, RRV shall have a non-exclusive right, together with others, to sell, lease, deal, distribute or otherwise transfer for consideration any RT/RREV(s) to any Governmental Agency outside of the Territory during the Term of this Agreement (as the same may be extended from time to time). 2.3. Expansion of Territory if Sales in Another Country. If RRV is the first person or entity to effect a sale, lease and/or other transfer for consideration of any RT/RREV(s) to any Governmental Agency outside of the Territory then the Territory that is the subject of the ‘Exclusive Distributorship’ granted in §2.1 shall automatically be deemed supplemented, amended, expanded and augmented to then include the geographical boundaries of the national, sovereign government wherein RRV first effected such a sale, lease and/or other transfer for consideration of any RT/RREV(s) to any such Governmental Agency (the “Expanded Territory”). The Expanded Territory shall remain part of the Territory that is the subject of the exclusive distributorship granted in §2.1; provided, however, that any renewal 4 of the Term of this Agreement with respect to such Expanded Territory shall be subject to the following terms and conditions: 2.3 (a) This right to acquire an Expanded Territory cannot be exercised: (i) during the period commencing with the giving of any notice of default or request for adequate assurance of future performance to RRV and continuing until said default is cured or such adequate assurance of future performance is given by RRV, (ii) during the period of time following either RHINO’s or RRV’s termination of this Agreement, (iii) during the time RRV is in breach of this Agreement; (iv) in the event that RRV has been given 3 or more notices of default, whether or not the defaults are cured, during the 12 month period immediately preceding the exercise of the right of first refusal; or (v) following any Party’s giving of written notice to terminate this Agreement at the expiration of the then existing Term for the same; and 2.3 (b) For the right to continue such Expanded Territory RRV shall maintain sales or other distributions within such Expanded Territory not less then double (twice) the number of RT/RREVs sold or otherwise distributed within the immediately preceding Term. Any sales, leases and/or other transfers for consideration of any RT/RREV(s) to any such Governmental Agency shall be credited to the quantity set forth in the Table in §2.5, below. 2.4. Non-Compete. Neither RHINO nor ROI shall manufacture, sell, lease or otherwise transfer or distribute any products similar to the RT/RREVs, whether under any brand or trade name registered by RHINO or any of its Affiliates or at all, to any Governmental Agency in the Territory during the Term of this Agreement; provided, however, that nothing in this Agreement shall prohibit RHINO, ROI or any of their dealers from selling, leasing or otherwise distributing any of the consumer models of their RTVs to any Governmental Agency if the same are one (1) or (2) seat RTVs. All Parties acknowledge and agree that one of the distinctive features of the RT/RREV is its four (4) seat capacity, and therefore neither RHINO nor ROI (nor any of their dealers) shall sell, lease or otherwise transfer or distribute to any Governmental Agency any four (4) seat RTV during the Term of this Agreement. If any Governmental Agency should desire to purchase, lease or otherwise acquire any four (4) seat RTV during the Term of this Agreement then RRV shall also have the exclusive right to sell, lease or otherwise transfer or distribute any such vehicles to any Governmental Agency in the Territory during the Term of this Agreement. 2.5. RRV’s Best Efforts. RRV shall use its best efforts to promote and sell the RT/RREVs to the maximum number of responsible customers in the Territory. RRV’s purchase of the quantity of RT/RREVs shown in the following table (if the initial and/or any later Term hereof is extended in the manner suggested thereby) during any applicable Term will be considered to satisfy RRV’s obligation to use RRV’s “best efforts” to promote the RT/RREVs; provided, however, that neither this sentence nor the following table may be construed as creating a minimum quantity term or creating a minimum standard for complying with RRV’s ‘best-efforts’ obligation. 5 Term Quantity Deemed “Best Efforts” Initial – through 12/31/2008 Ten (10) 1/1/2009 – 12/31/2009 Twenty (20) 1/1/2010 – 12/31/2010 Forty (40) 1/1/2011 – 12/31/2011 Eighty (80) 1/1/2012 – 12/31/2012 One Hundred and Sixty (160) The provisions of this section are intended to create a ‘Safe Harbor’ to avoid disputes concerning whether or not RRV was or is using its ‘best efforts.’ Nothing in this section is intended to obligate RRV to actually purchase the quantity of vehicles set forth in the above table if market or other conditions prohibit it to sell such quantities of RT/RREVs notwithstanding its best efforts. 2.6. Relationship of the Parties. 2.6 (a) Nature of Relationship. The Parties are entering into this Agreement as independent contractors and no partnership, joint venture or other association shall be deemed created by this Agreement. No Party shall have the right or authority to: (i) Assume or create any obligation or responsibility, express or implied, on behalf of any other Party; or (ii) Represent any other Party as agent or in any other capacity. 2.6 (b) Payment of Expenses. RRV shall pay all of its expenses, including without limitation all travel, lodging and entertainment expenses incurred in connection with its services hereunder. RHINO shall not reimburse RRV for any of those expenses, unless otherwise stated 2.6 (c) Limitation on Authority. RRV shall have no right to enter into any contracts or commitments in the name of, or on behalf of, RHINO, or to bind RHINO in any respect whatsoever, nor shall RHINO have any right to enter into any contracts or commitments in the name of, or on behalf of, RRV, or to bind RRV in any respect whatsoever. In addition, RRV shall not obligate or purport to obligate RHINO by issuing or making any affirmations, representations, warranties or guaranties with respect to the RT/RREVs to any third party, other than the warranties described in §3.7 and in Exhibit C attached hereto and made a part hereof. 2.7 Trademarks, Service Marks and Trade Names; Promotion on Internet. 2.7 (a) Right to Use. Each Party to this Agreement may use each other Party’s trademarks, trade names and service marks (hereinafter referred to as the “Trademarks”) on a non-exclusive basis in the Territory only during any Term of this Agreement and solely for display or advertising purposes in connection with advertising, marketing, promoting, selling and distributing the RT/RREVs in 6 accordance with this Agreement. No Party shall at any time do or permit any act to be done which may in any way impair the rights of any other Party in such Party’s Trademarks. 2.7 (b) Quality Control. In order to comply with each other’s quality control standards, each Party shall: (i) use each other Party’s Trademarks in compliance with all relevant laws and regulations; (ii) accord each other Party the right to inspect during normal business hours, without prior advance notice, such Party’s facilities used in connection with efforts to sell the RT/RREVs in order to confirm that such Party’s use of such Trademarks is in compliance with this Section; (iii) not modify any of the Trademarks in any way and not use any of the Trademarks on or in connection with any goods other than the RT/RREVs; and (iv) prior to publishing any advertisement (including any Internet advertisement), marketing brochure or other product information (collectively, the “Promotional Material”) to promote the RT/RREVs using the other Party’s Trademarks first provide to the other Party a specimen or template of the proposed Promotional Material using the other Party’s Trademarks for the other Party to review and approve the same, which approval may be withheld in any Party’s sole and exclusive discretion. 2.7 (c) Parties’ Instructions. Each Party shall follow each other Party’s instructions with respect to each of the following: (i) use of any information about such Party and/or the RT/RREVs to be placed by any such Party on the Internet and/or its website; (ii) linking of any site on the Internet to any site on the Internet established, operated or sponsored by such Party; and (iii) use of any of the Trademarks on any site on the Internet. Each Party acknowledges that it shall cease the activities described in (i), (ii) and/or (iii) above, if so instructed by any other Party. 2.8. Responsibility for Taxes. Taxes now or hereafter imposed within the Territory, or any part thereof, with respect to the transactions contemplated hereunder (with the exception of income taxes or other taxes imposed upon any Party and measured by the gross or net income of any Party) shall be the responsibility of RRV to collect and pay, and if paid or required to be paid by RHINO, the amount thereof shall be added to and become a part of the amounts payable by RRV hereunder. 2.9 RRV’s Right of First Refusal to Become Exclusive Distributor in Other Territories. 2.9 (a) The right of First Refusal granted in this subsection is subject to the condition precedent that RRV shall have first met or exceeded the quantity of orders of RT/RREVs set forth in the Table in §2.5 for the Term immediately preceding the transaction, occurrence or event giving rise to the Right of First Refusal. 2.9 (b) RHINO shall not, at any time prior to the expiration of the Term of this Agreement, or any extension thereof, enter into any contract with any other person (a “Prospective Exclusive Distributor”) that includes any other exclusive right to sell, market, distribute or otherwise deal the RT/RREVs, or any interest therein, (e.g., such 7 as that granted in this Agreement) in any geographical area outside of the Territory without first giving advance, written notice thereof to RRV, which notice is hereinafter referred to as “Notice of Exclusive Business Opportunity.” 2.9 (c) The Notice of Exclusive Business Opportunity shall include the exact and complete terms of the proposed exclusive RT/RREV distributorship contract and shall have attached thereto a copy of the bona fide offer and counteroffer, if any, duly executed by both RHINO and the Prospective Exclusive Distributor. 2.9 (d) For a period of 12 calendar days after receipt by RRV of the Notice of Exclusive Business Opportunity, RRV shall have the right to give written notice to RHINO of RRV’s exercise of RRV’s right to acquire the rights of the Prospective Exclusive Distributor under the terms of such exclusive RT/RREV distributorship contract on the same terms, price and conditions as set forth in the Notice of Exclusive Business Opportunity. In the event that RHINO does not receive written notice of RRV’s exercise of the right herein granted within said 12 calendar day period, there shall be a conclusive presumption that RRV has elected NOT to exercise RRV’s right hereunder, and RHINO may complete the exclusive RT/RREV distributorship contract with the Prospective Exclusive Distributor on the same terms set forth in the Notice of Exclusive Business Opportunity. 2.9 (e) If RRV declines to exercise its right of first refusal after receipt of the Notice of Exclusive Business Opportunity, and, thereafter, RHINO and the Prospective Exclusive Distributor modify the price terms of such exclusive RT/RREV distributorship contract by more than 5% then RRV’s right of first refusal shall reapply to said transaction with the Prospective Exclusive Distributor. 2.9 (f) If RRV declines to exercise its right of first refusal after receipt of the Notice of Exclusive Business Opportunity and, thereafter, the proposed exclusive RT/RREV distributorship contract is not consummated then RRV’s right of first refusal shall apply to any subsequent transactions concerning any proposed exclusive RT/RREV distributorship contract. If, however, said exclusive RT/RREV distributorship contract is, in fact, completed, then said right shall be extinguished and shall not apply to any such subsequent transactions for the territory that was the subject of such completed contract (but shall with respect to any other, future contracts for any other territories). 2.9 (g) This right of first refusal cannot be exercised: (i) during the period commencing with the giving of any notice of default or request for adequate assurance of future performance to RRV and continuing until said default is cured or such adequate assurance of future performance is given by RRV, (ii) during the period of time following either RHINO’s or RRV’s termination of this Agreement, (iii) during the time RRV is in breach of this Agreement; (iv) in the event that RRV has been given 3 or more notices of default, whether or not the defaults are cured, during the 12 month period immediately preceding the exercise of the right of first refusal; or (v) following any Party’s giving of written notice to terminate this Agreement at the expiration of the then existing Term for the same. 2.10. RT/RREVs Not Consumer Products. All of the Parties acknowledge and agree that the RT/RREVs are not ‘consumer products’ and that they are not to be sold to any Person 8 for personal, family or household purposes. All of the RT/RREVs are to be manufactured, sold and delivered to Governmental Agencies solely for their use by First Responders incident to the conduct of their governmental and professional responsibilities. 2.11. Reciprocal Development Recoupment Payments. AEP and RHINO have all expended considerable time, money, labor, resources and other expense (collectively, the “Development Costs”) developing the RT/RREV Prototype with the hope and expectation that the business realized by this Agreement will allow them both to recoup and/or amortize such an investment of Development Costs over the useful life of this Agreement (whatever that may be). AEP and RHINO have fixed the amount of such Development Costs at for each of them (the “Development Cost Amount”). Since AEP and RHINO are “Joint Owners” and “Inventors” of the RT/RREV Prototype they desire that if either of them should terminate this Agreement before the fourth (4th) extension of the initial Term hereof (i.e., before the expiration of the time periods shown in the Table in §2.5) then each Party shall pay to the other a ‘Development Cost Recoupment Fee’ of $1,000 from the sale, lease or other distribution of each RT/RREV sold by such Party after the termination of this Agreement until each Party shall have recouped the amount of its respective, outstanding Development Cost Amount; provided, however, that both Parties’ Development Cost Amount shall be reduced during the Term of this Agreement (as the same may be extended from time to time) by the amount of $1,000 for each RT/RREV purchased by RRV under the terms hereof1. 3. MANUFACTURING. 3.1. Manufacture. During the term of this Agreement, RHINO shall manufacture, fabricate and assemble the RT/RREVs for RRV according to the Exhibit A Specifications in the amount or number of such RT/RREVs designated in any Purchase Orders that RRV may submit to RHINO; provided, however, that the amount set forth in the Purchase Orders does not materially deviate from the Forecasts and are otherwise consistent with the terms and conditions contained herein. 3.2. Duty to Manufacture. RHINO shall: (a) establish and thereafter maintain sufficient manufacturing capacity to produce RT/RREVs in quantities sufficient to fill RRV’s projected periodic requirements, as set forth in RRV’s periodic Forecasts; provided, however, that such Forecasts do not exceed twenty percent (20%) of the immediately preceding Forecast delivered to RHINO; provided, further, however, that RHINO shall not be required to acquire additional facilities, plants or equipment to carry out the Forecasts if and when such Forecasts increase in quantity; (b) use its reasonable efforts to maintain a sufficient level of inventory of the RT/RREVs (and/or the component parts necessary) to fulfill RRV’s purchase orders consistent with the Forecast; (c) at its expense, buy all raw materials and component parts necessary to manufacture, fabricate and/or assemble such quantities of the RT/RREVs to fulfill RRV’s Purchase Orders; and (d) purchase, manufacture, assemble and/or fabricate at its 1 For example, but not by way of limitation, if RHINO terminated this Agreement effective December 31, 2011, and RRV had purchased the number of RT/RREVs shown in the Table in §2.5, then each Party’s outstanding, unrecouped “Development Cost Amount” would be the sum of $100,000, determined as follows: The amount of the Development Cost Amount on the date of this Agreement [i.e., $250,000], LESS an amount equal to $1,000 TIMES the number of RT/RREVs purchased by RRV in the initial Term [i.e., 10 x $1,000 + $10,000], the First Renewal Term [i.e., 20 x $1,000 + $20,000], the Second Renewal Term [i.e., 40 x $1,000 + $40,000], and the Third Renewal Term [i.e., 80 x $1,000 + $80,000] – all for a total of $150,000.) 9 expense any dies, jigs, molds, patterns and tools necessary to manufacture, assemble and/or fabricate at its expense the RT/RREVs. 3.3. RHINO’s Failure to Manufacture. The Parties recognize that the amount and timing of RRV’s demand for the RT/RREVs is not certain or predictable; consequently, RHINO may be unable to fill all of RRV’s orders as they are received. Should demand for the RT/RREVs exceed RHINO’s supply and/or ability to produce the number or volume of RRV’s demand for the same, then notwithstanding anything else to the contrary contained or implied in this Agreement: 3.3 (a) RRV may order the manufacture of RT/RREVs from any competitor of RHINO and in so doing disclose the Specifications concerning the same (subject to a Confidentiality and Non-Disclosure Agreement) to such competitor to effect the manufacture and delivery of any RT/RREVs that RHINO is unable or unwilling to produce, manufacture and/or deliver for or to RRV; 3.3 (b) When RHINO is next able to receive and process further Purchase Orders for RT/RREVs from RRV then it shall so notify RRV of the same in a written notice under this Agreement, and RRV shall thereafter direct any new or different orders first occurring after the receipt of such notice back to RHINO. The Parties intend that, to the extent reasonably possible, RHINO shall manufacture, assemble and fabricate all orders of RT/RREVs that RRV shall make from time to time. 3.4. Tooling. RHINO is responsible for routine/periodic/preventive maintenance on all tools used by it to manufacture, fabricate and/or assemble the RT/RREVs, and for any repairs and replacements of the same, which shall be at RHINO’s sole cost and expense. 3.5. Specifications. RHINO shall manufacture all RT/RREVs according to the Exhibit A Specifications. RHINO and RRV may jointly amend the Exhibit A Specifications from time to time; provided, however, that in the event of such a change RRV and RHINO shall mutually agree in good faith to the timing, scope and nature of the change as well as any related pricing increases or delivery changes. RRV will not be responsible for material made obsolete by changes in Specifications beyond quantities corresponding to RRV’s Purchase Orders and Forecasts and RHINO’s obligations to build reasonable amounts of inventory. At RRV’s sole discretion, components, other than those designated in the Specifications, may be designated to RHINO for the assembly of the RT/RREVs. RRV and RHINO will negotiate in good faith to arrive at pricing adjustments due to changes in components and component sourcing. 3.6. Cooperation. RRV shall provide such reasonable information, assistance and cooperation and execute such documents (without incurring any financial cost) as may be necessary for RHINO (at RHINO’s expense) to secure any required EPA and/or CARB approval and for RHINO to satisfy any applicable requirements for the use, manufacture and/or distribution of the RT/RREVs pursuant to the EPA and/or CARB approval(s). Further, RHINO shall cooperate with RRV and allow quality audits upon reasonable notice and at reasonable times to be conducted to ensure conformance with the EPA and/or CARB approval(s) and RRV quality standards (the latter of which have been disclosed to RHINO in the Exhibit A Specifications). 10 3.7. Covenants, Warranties and Representations. RHINO covenants with RRV, and warrants and represents to RRV, that: 3.7 (a) The RT/RREVs be free from defects in materials, manufacturing, assembly, fabrication and/or workmanship; 3.7 (b) All RT/RREVs supplied by RHINO to RRV under this Agreement shall be manufactured in strict compliance with the Specifications and all applicable laws, governmental rules and regulations (including, without limitation, EPA and CARB rules and regulations); 3.7 (c) Except for the Honda power train (which may be “rebuilt” if the same is rebuilt by Honda or its authorized agents and accompanied by a Honda warranty for the same), all RT/RREVs supplied by RHINO to RRV under this Agreement shall be manufactured using brand new, “never used” component parts and materials; 3.7 (d) RHINO has a continuing duty to, and shall, warn RRV regarding any latent or patent defect that it may ever discover regarding any RT/RREVs sold hereunder, which duty shall survive the termination of this Agreement; 3.7 (e) At all times relevant to this Agreement, and during any Term hereof, RHINO shall procure, keep and maintain at its sole cost and expense (and require its subcontractors to maintain) any and all insurance necessary and appropriate to cover its obligations set forth herein and RHINO shall maintain a policy or policies of insurance for the following: (i) Product liability insurance concerning any RT/RREVs sold hereunder, including coverage for any recalls of any RT/RREVs sold hereunder, in amounts to be approved by RRV; (ii) Workers’ Compensation and employer’s liability insurance covering all employees engaged in the performance of this agreement for claims arising under an applicable Workers’ Compensation and occupational disease acts; (iii) Commercial general liability insurance protecting RHINO against claims for bodily injury, personal injury and property damage. Such insurance shall be on an occurrence basis providing single limit coverage in an amount not less than $1,000,000 per occurrence with an annual aggregate of not less than $2,000,000; (iv) Property damage insurance coverage on all of RHINO’s personal property, trade fixtures, and RHINO owned alterations and utility installations at its principal place of business. Such insurance shall be full replacement cost coverage with a deductible of not to exceed $1,000 per occurrence. The proceeds from any such insurance shall be used by RHINO for the replacement of such personal property, trade fixtures and RHINO owned alterations and utility installations; and 11 (v) Business Interruption insurance covering RHINO against loss of income and extra expense insurance in such amounts as will reimburse RHINO for direct or indirect loss of earnings attributable to all perils commonly insured against by prudent business owners engaged in a business such as RHINO’s or attributable to prevention of access to its premises as a result of such perils. RRV shall be named as an ‘Additional Insured’ on RHINO’s products liability insurance and commercial general liability insurance if such status results in no significant increase in the premiums for the same. RHINO shall provide RRV with written evidence that all of the above insurances are in force before the Effective Date and/or any renewal of any Term. No such insurance policy shall be cancelable or subject to modification except after thirty (30) days’ prior written notice to RRV.
